COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Senior Care Living, VI, LLC and Mark C. Bouldin v. Preston
                            Hollow Capital, LLC, UMB Bank N.A., and TMI Trust
                            Company
Appellate case number:      01-21-00602-CV
Trial court case number:    19-DCV-265897
Trial court:                458th District Court of Fort Bend County
       Appellees, Preston Hollow Capital, LLC, UMB Bank N.A., and TMI Trust
Company (collectively, “appellees”), have filed an “Emergency Motion to Clarify this
Court’s July 8, 2022 Order Regarding Appellant’s Emergency Motion for Temporary
Stay.” Our July 8, 2022 order granted appellant, Senior Care Living, VI, LLC’s (“Senior
Care”) “Emergency Motion for Stay,” in which Senior Care requested that we “stay all
collection and judgment enforcement activities including, but not limited to, actions taken
pursuant to the trial court[‘s] August 4, 202[1] Receivership Order” pending this Court’s
consideration of Senior Care’s motion to review the trial court’s July 6, 2022 supersedeas
order.
       Appellees request clarification of the Court’s July 8, 2022 order, stating that there
is “[a]mbiguity in the Court’s [o]rder.” According to appellees, after our July 8, 2022 order
issued, “Senior Care–citing the Order–demanded that the Receiver turn over the
receivership assets by 5 p.m. on the date of the Order.” Based on this demand, appellees’
contend that Senior Care has concluded that our order resulted in a “discharge of the
receivership,” which would “drastically alter[], not preserve[], the status quo” pending the
Court’s review of the parties respective motions to review the trial court’s supersedeas
order.
        Senior Care filed a response to appellees’ emergency motion for clarification,
stating that no clarification was necessary, because our July 8, 2022 order “correctly stayed
all actions post-judgment turnover order.” Senior Care argues that the trial court’s order
“violates [Texas Rule of Appellate Procedure] 24.2(d) because it interferes with Senior
Care’s use, transfer, conveyance, or dissipation of assets in the normal course of business.”
Senior Care further states that appellees’ motion for clarification is nothing more than an
attempt by appellees to have this Court “amend [our] order to permit [a]ppellees to continue
to enforce the judgment.”
        Based on appellees’ motion and reply, and Senior Care’s response, we conclude that
appellees’ motion for clarification should be granted. Accordingly, the parties are advised
that nothing in our July 8, 2022 order is intended as authority to “discharge,” “discontinue,”
“vacate,” or “end” the receivership created by the trial court’s August 4, 2021 order.
Similarly, our July 8, 2022 order does not require that “every aspect of the receivership is
to halt.” Instead, our July 8, 2022 order is intended as a stay to preserve the status quo
pending resolution of the parties’ respective motions to review the trial court’s supersedeas
order.
       Accordingly, our stay of the trial court’s July 6, 2022 order does not dissolve or
otherwise end the receivership created by the trial court’s August 4, 2021 order. Any
activities or efforts by the receiver, or any other party, to sell or otherwise dispose of
any Senior Care assets currently held by the receiver to enforce the Final Judgment
are stayed. See TEX. R. APP. P. 24.1(e). The stay is effective pending resolution of the
parties’ respective motions to review the trial court’s July 6, 2022 supersedeas order, or
further order of this Court.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris_________
                    Acting individually  Acting for the Court

Date: ____July 21, 2022_____




                                              2